DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the request for continued examination filed on 09/3/2021.
Claim 16 is new.
Claims 1-16 are pending and have been examined.
Claims 1-16 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.
 
Response to Arguments
Rejection of Claims under 35 USC 103
Applicant’s Response:

•	“acquiring, in response to determining that an edge node receiving a user request fails to cache a requested resource, access performance information of each node in the content delivery network from an access performance information table maintained on a communication state monitoring module”

Examiner’s Response:
Applicant’s arguments with respect to claims 1, 6 and 11 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Hotchkies et al. (US 10225365 B1).
The combination of Chen et al. (US 20190182351 A1) and Shattil (US 20180316746 A1) and Hotchkies et al. (US 10225365 B1) teaches the language of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190182351 A1) and further in view of Shattil (US 20180316746 A1) and Hotchkies et al. (US 10225365 B1).

As to claim 1, Chen et al. teaches a method for determining an access path of a content delivery network, comprising: determining a target path from the edge node receiving the user request via a preset node corresponding to a requested target source station in the content delivery network to the target source station based on the access performance information of the each node in the content delivery network (See ¶¶ [0070]-[0073], [0075], Fig. 2, Teaches that in response to an access request by the user U, node A may first detect link delays RTTB1, RTTC1, and RTTD1 that reach nodes B, C, and D, respectively, and may determine whether B, C, and D are available egress network acceleration nodes based on the obtained delay, packet loss rate, load, and bandwidth utilization rate of the link that reach nodes B, C, and D, as well as the corresponding pre-determined thresholds. Node A may calculate the sum of RTTC1 and RTTC2, and the sum of RTTD1 and RTTD2, respectively, and may finally select a route AC corresponding to the sum of RTTC1 and RTTC2 showing a smaller value as the result of the route detection. That is, the route of the ingress network acceleration node A—the egress network acceleration node C—the source site X may be selected as the desired route for the user U to access the source site X. Node A is the receiving node. Node C is the preset node), 
wherein the preset node pre-establishes a connection with the requested target source station (See ¶ [0075], Teaches that node A may only send the access request to nodes C and D. After receiving the access request sent by node A, nodes C and D may detect link delays RTTC2 and RTTD2 from themselves to the source site X, and may return the detection results to node A), 
(See ¶ [0075], Teaches that Nodes B, C, and D may be egress network acceleration nodes only one hop away from a source site X). 
However, it does not expressly teach acquiring, in response to determining that an edge node receiving a user request fails to cache a requested resource, access performance information of each node in the content delivery network from an access performance information table maintained on a communication state monitoring module.
Shattil, from analogous art, teaches acquiring, in response to determining that an edge node receiving a user request fails to cache a requested resource, access performance information of each node in the content delivery network (See ¶¶ [0029], [0031], Teaches that in FIG. 1, an origin server receives a client request for a particular resource 101. The request includes a resource identifier for the particular resource. Sometimes the resource identifier includes an indication of the origin server. A mechanism known as a reflector, which may be co-located with the origin server, determines how to handle the request from the client 102. For example, the reflector may decide whether to reflect the request or to handle it locally. If the reflector decides to handle the request locally, it forwards it to the origin server 113. Otherwise, the reflector determines a “best” repeater to process the request and forwards the request to the selected repeater 103. If the request is reflected, the reflector sends a modified resource identifier to the client 104 that designates the selected repeater. The client requests the resource from the repeater designated in the modified resource identifier, and the repeater responds to the client's request by returning the requested resource to the client 105. If the repeater has a local copy of the resource, it returns that copy. Otherwise, it forwards the request to the origin server or another repeater to obtain the resource. Optionally, the repeater may save a local copy of the resource in order to serve subsequent requests. FIG. 2 is a flow diagram depicting a method for selecting a set of edge servers in accordance with an aspect of the invention. The method comprises determining a network topology state 201 for a network of nodes. A plurality of edge-server sets is selected 202 from the set of nodes, and a performance metric for each of the edge-server sets is calculated 203. At least one of the edge-server sets is selected based on the best performance metric(s) 204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shattil into Chen et al. to adapt to highly variable network topologies and operating conditions in order to provide reliable media and data services.
One of ordinary skill in the art would have been motivated because it allows one to adapt to highly variable network topologies and operating conditions in order to provide reliable media and data services (See Shattil ¶ [0007]).
However, it does not expressly teach from an access performance information table maintained on a communication state monitoring module.
Hotchkies et al., from analogous art, teaches from an access performance information table maintained on a communication state monitoring module (See Col. 22 Ln. 47, Col. 24 Ln. 9, Teaches that at block 702, the content delivery management service 130 builds a model for predicting performance of content delivery based on historical data related to content requests. Illustratively, the historical data can include any information related to receiving, processing, and responding to content requests directed to the content provider 104 or an associated CDN service provider 106 over a specified period of time (e.g., for the past 2 weeks.) As describe above, the model can be trained on at least a portion of the historical data, so that after the training, the model may take a content request (as represented by a vector of various features related to the content request) and a candidate content delivery strategy (as represented by a vector of various content delivery strategy components) as input and generate one or more predicted content delivery performance metrics as output. The output content delivery performance metrics may include predicted values corresponding to network statistics, latencies, bandwidths, data arrival times for requested resource and each embedded resource, timing associated with processing executable resources, probability of generic or specific purchase actions, Web browsing actions, or search actions, combination of the same, or the like. At block 712, the content delivery management service 130 updates the model. Illustratively, the content delivery management service 130 re-trains the model based on updated content request data (e.g., data about more recent content requests), updated user data, and the feedback data of content delivery performance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hotchkies et al.’s model/table instead of recalculating the performance metric for every request as in Shattil to save processing time.).

One of ordinary skill in the art would have been motivated because it allows one to manage content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention (See Hotchkies et al. Col. 2 Ln. 57).

As to claim 2, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the method according to claim 1 above. Chen et al. further teaches wherein the determining a target path from the edge node receiving the user request via a preset node corresponding to a requested target source station in the content delivery network to the target source station based on the access performance information of the each node in the content delivery network comprises: executing following path searching with the edge node as a starting point of a determined path segment, and the edge node as a starting current node: selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node, connecting the next node of the current node to the determined path segment, (See [0070]-[0073], [0075], Fig. 2, Teaches that in response to an access request by the user U, node A may first detect link delays RTTB1, RTTC1, and RTTD1 that reach nodes B, C, and D, respectively, and may determine whether B, C, and D are available egress network acceleration nodes based on the obtained delay, packet loss rate, load, and bandwidth utilization rate of the link that reach nodes B, C, and D, as well as the corresponding pre-determined thresholds. Node A may calculate the sum of RTTC1 and RTTC2, and the sum of RTTD1 and RTTD2, respectively, and may finally select a route AC corresponding to the sum of RTTC1 and RTTC2 showing a smaller value as the result of the route detection. That is, the route of the ingress network acceleration node A—the egress network acceleration node C—the source site X may be selected as the desired route for the user U to access the source site X. Node A is the receiving node. Node C is the preset node). 

As to claim 5, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the method according to claim 1 above. Chen et al. further teaches wherein the access performance information comprises: at least one item of delay information, (See ¶ [0085], Teaches that the route selection method according to the present disclosure further takes into consideration the comprehensive factors such as delay, packet loss rate, load, and bandwidth utilization rate of the link in the route selection process, which not only ensures the quality of the transmission route, but also improves the load balancing at each network acceleration node). 

As to claim 6, Chen et al. teaches an apparatus for determining an access path of a content delivery network, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: determining a target path from the edge node receiving the user request via a preset node corresponding to a requested target source station in the content delivery network to the target source station based on the access performance information of the each node in the content delivery network (See ¶¶ [0070]-[0073], [0075], Fig. 2, Teaches that in response to an access request by the user U, node A may first detect link delays RTTB1, RTTC1, and RTTD1 that reach nodes B, C, and D, respectively, and may determine whether B, C, and D are available egress network acceleration nodes based on the obtained delay, packet loss rate, load, and bandwidth utilization rate of the link that reach nodes B, C, and D, as well as the corresponding pre-determined thresholds. Node A may calculate the sum of RTTC1 and RTTC2, and the sum of RTTD1 and RTTD2, respectively, and may finally select a route AC corresponding to the sum of RTTC1 and RTTC2 showing a smaller value as the result of the route detection. That is, the route of the ingress network acceleration node A—the egress network acceleration node C—the source site X may be selected as the desired route for the user U to access the source site X. Node A is the receiving node. Node C is the preset node), 
wherein the preset node pre-establishes a connection with the requested target source station (See ¶ [0075], Teaches that node A may only send the access request to nodes C and D. After receiving the access request sent by node A, nodes C and D may detect link delays RTTC2 and RTTD2 from themselves to the source site X, and may return the detection results to node A), 
and a distance between the preset node and the target source station meets a preset distance condition (See ¶ [0075], Teaches that Nodes B, C, and D may be egress network acceleration nodes only one hop away from a source site X). 
However, it does not expressly teach acquiring, in response to determining that an edge node receiving a user request fails to cache a requested resource, access performance information of each node in the content delivery network from an access performance information table maintained on a communication state monitoring module.
Shattil, from analogous art, teaches acquiring, in response to determining that an edge node receiving a user request fails to cache a requested resource, access performance information of each node in the content delivery network (See ¶¶ [0029], [0031], Teaches that in FIG. 1, an origin server receives a client request for a particular resource 101. The request includes a resource identifier for the particular resource. Sometimes the resource identifier includes an indication of the origin server. A mechanism known as a reflector, which may be co-located with the origin server, determines how to handle the request from the client 102. For example, the reflector may decide whether to reflect the request or to handle it locally. If the reflector decides to handle the request locally, it forwards it to the origin server 113. Otherwise, the reflector determines a “best” repeater to process the request and forwards the request to the selected repeater 103. If the request is reflected, the reflector sends a modified resource identifier to the client 104 that designates the selected repeater. The client requests the resource from the repeater designated in the modified resource identifier, and the repeater responds to the client's request by returning the requested resource to the client 105. If the repeater has a local copy of the resource, it returns that copy. Otherwise, it forwards the request to the origin server or another repeater to obtain the resource. Optionally, the repeater may save a local copy of the resource in order to serve subsequent requests. FIG. 2 is a flow diagram depicting a method for selecting a set of edge servers in accordance with an aspect of the invention. The method comprises determining a network topology state 201 for a network of nodes. A plurality of edge-server sets is selected 202 from the set of nodes, and a performance metric for each of the edge-server sets is calculated 203. At least one of the edge-server sets is selected based on the best performance metric(s) 204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shattil into Chen 
One of ordinary skill in the art would have been motivated because it allows one to adapt to highly variable network topologies and operating conditions in order to provide reliable media and data services (See Shattil ¶ [0007]).
However, it does not expressly teach from an access performance information table maintained on a communication state monitoring module.
Hotchkies et al., from analogous art, teaches from an access performance information table maintained on a communication state monitoring module (See Col. 22 Ln. 47, Col. 24 Ln. 9, Teaches that at block 702, the content delivery management service 130 builds a model for predicting performance of content delivery based on historical data related to content requests. Illustratively, the historical data can include any information related to receiving, processing, and responding to content requests directed to the content provider 104 or an associated CDN service provider 106 over a specified period of time (e.g., for the past 2 weeks.) As describe above, the model can be trained on at least a portion of the historical data, so that after the training, the model may take a content request (as represented by a vector of various features related to the content request) and a candidate content delivery strategy (as represented by a vector of various content delivery strategy components) as input and generate one or more predicted content delivery performance metrics as output. The output content delivery performance metrics may include predicted values corresponding to network statistics, latencies, bandwidths, data arrival times for requested resource and each embedded resource, timing associated with processing executable resources, probability of generic or specific purchase actions, Web browsing actions, or search actions, combination of the same, or the like. At block 712, the content delivery management service 130 updates the model. Illustratively, the content delivery management service 130 re-trains the model based on updated content request data (e.g., data about more recent content requests), updated user data, and the feedback data of content delivery performance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hotchkies et al.’s model/table instead of recalculating the performance metric for every request as in Shattil to save processing time.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hotchkies et al. into the combination of Chen et al. and Shattil to manage content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention.
One of ordinary skill in the art would have been motivated because it allows one to manage content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention (See Hotchkies et al. Col. 2 Ln. 57).

As to claim 7, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the apparatus according to claim 6 above. Chen et al. further teaches wherein the determining a target path from the edge node receiving the user request via a preset node corresponding to a requested target source station in the content delivery network to the target source station based on the access performance information of the each node in the content delivery network comprises: executing following path searching with the edge node as a starting point of a determined path segment, and the edge node as a starting current node: selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node, connecting the next node of the current node to the determined path segment, determining whether the next node of the current node is the preset node corresponding to the requested target source station, switching, in response to that the next node of the current node is not the preset node corresponding to the requested target source station, the next node of the current node to a new current node, and executing the path searching; and determining, in response to that the next node of the current node is the preset node corresponding to the requested target source station, a determined path segment formed by the connecting for use as the target path (See [0070]-[0073], [0075], Fig. 2, Teaches that in response to an access request by the user U, node A may first detect link delays RTTB1, RTTC1, and RTTD1 that reach nodes B, C, and D, respectively, and may determine whether B, C, and D are available egress network acceleration nodes based on the obtained delay, packet loss rate, load, and bandwidth utilization rate of the link that reach nodes B, C, and D, as well as the corresponding pre-determined thresholds. Node A may calculate the sum of RTTC1 and RTTC2, and the sum of RTTD1 and RTTD2, respectively, and may finally select a route AC corresponding to the sum of RTTC1 and RTTC2 showing a smaller value as the result of the route detection. That is, the route of the ingress network acceleration node A—the egress network acceleration node C—the source site X may be selected as the desired route for the user U to access the source site X. Node A is the receiving node. Node C is the preset node). 

As to claim 10, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the apparatus according to claim 6 above. Chen et al. further teaches wherein the access performance information comprises: at least one item of delay information, availability information, or node load information, and at least one item of available bandwidth, or cost per unit of data traffic (See ¶ [0085], Teaches that the route selection method according to the present disclosure further takes into consideration the comprehensive factors such as delay, packet loss rate, load, and bandwidth utilization rate of the link in the route selection process, which not only ensures the quality of the transmission route, but also improves the load balancing at each network acceleration node). 

As to claim 11, Chen et al. teaches a non-transitory computer readable medium, storing a computer program thereon, wherein the program, when executed by a processor, cause the processor to perform operations, the operations comprising: determining a target path from the edge node receiving the user request via a preset (See ¶¶ [0070]-[0073], [0075], Fig. 2, Teaches that in response to an access request by the user U, node A may first detect link delays RTTB1, RTTC1, and RTTD1 that reach nodes B, C, and D, respectively, and may determine whether B, C, and D are available egress network acceleration nodes based on the obtained delay, packet loss rate, load, and bandwidth utilization rate of the link that reach nodes B, C, and D, as well as the corresponding pre-determined thresholds. Node A may calculate the sum of RTTC1 and RTTC2, and the sum of RTTD1 and RTTD2, respectively, and may finally select a route AC corresponding to the sum of RTTC1 and RTTC2 showing a smaller value as the result of the route detection. That is, the route of the ingress network acceleration node A—the egress network acceleration node C—the source site X may be selected as the desired route for the user U to access the source site X. Node A is the receiving node. Node C is the preset node), 
wherein the preset node pre-establishes a connection with the requested target source station (See ¶ [0075], Teaches that node A may only send the access request to nodes C and D. After receiving the access request sent by node A, nodes C and D may detect link delays RTTC2 and RTTD2 from themselves to the source site X, and may return the detection results to node A), 
and a distance between the preset node and the target source station meets a preset distance condition (See ¶ [0075], Teaches that Nodes B, C, and D may be egress network acceleration nodes only one hop away from a source site X). 

Shattil, from analogous art, teaches acquiring, in response to determining that an edge node receiving a user request fails to cache a requested resource, access performance information of each node in the content delivery network from an access performance information table maintained on a communication state monitoring module (See ¶¶ [0029], [0031], Teaches that in FIG. 1, an origin server receives a client request for a particular resource 101. The request includes a resource identifier for the particular resource. Sometimes the resource identifier includes an indication of the origin server. A mechanism known as a reflector, which may be co-located with the origin server, determines how to handle the request from the client 102. For example, the reflector may decide whether to reflect the request or to handle it locally. If the reflector decides to handle the request locally, it forwards it to the origin server 113. Otherwise, the reflector determines a “best” repeater to process the request and forwards the request to the selected repeater 103. If the request is reflected, the reflector sends a modified resource identifier to the client 104 that designates the selected repeater. The client requests the resource from the repeater designated in the modified resource identifier, and the repeater responds to the client's request by returning the requested resource to the client 105. If the repeater has a local copy of the resource, it returns that copy. Otherwise, it forwards the request to the origin server or another repeater to obtain the resource. Optionally, the repeater may save a local copy of the resource in order to serve subsequent requests. FIG. 2 is a flow diagram depicting a method for selecting a set of edge servers in accordance with an aspect of the invention. The method comprises determining a network topology state 201 for a network of nodes. A plurality of edge-server sets is selected 202 from the set of nodes, and a performance metric for each of the edge-server sets is calculated 203. At least one of the edge-server sets is selected based on the best performance metric(s) 204).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shattil into Chen et al. to adapt to highly variable network topologies and operating conditions in order to provide reliable media and data services.
One of ordinary skill in the art would have been motivated because it allows one to adapt to highly variable network topologies and operating conditions in order to provide reliable media and data services (See Shattil ¶ [0007]).
However, it does not expressly teach from an access performance information table maintained on a communication state monitoring module.
Hotchkies et al., from analogous art, teaches from an access performance information table maintained on a communication state monitoring module (See Col. 22 Ln. 47, Col. 24 Ln. 9, Teaches that at block 702, the content delivery management service 130 builds a model for predicting performance of content delivery based on historical data related to content requests. Illustratively, the historical data can include any information related to receiving, processing, and responding to content requests directed to the content provider 104 or an associated CDN service provider 106 over a specified period of time (e.g., for the past 2 weeks.) As describe above, the model can be trained on at least a portion of the historical data, so that after the training, the model may take a content request (as represented by a vector of various features related to the content request) and a candidate content delivery strategy (as represented by a vector of various content delivery strategy components) as input and generate one or more predicted content delivery performance metrics as output. The output content delivery performance metrics may include predicted values corresponding to network statistics, latencies, bandwidths, data arrival times for requested resource and each embedded resource, timing associated with processing executable resources, probability of generic or specific purchase actions, Web browsing actions, or search actions, combination of the same, or the like. At block 712, the content delivery management service 130 updates the model. Illustratively, the content delivery management service 130 re-trains the model based on updated content request data (e.g., data about more recent content requests), updated user data, and the feedback data of content delivery performance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hotchkies et al.’s model/table instead of recalculating the performance metric for every request as in Shattil to save processing time.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hotchkies et al. 
One of ordinary skill in the art would have been motivated because it allows one to manage content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention (See Hotchkies et al. Col. 2 Ln. 57).

As to claim 12, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the non-transitory computer readable medium according to claim 11 above. Chen et al. further teaches wherein the determining a target path from the edge node receiving the user request via a preset node corresponding to a requested target source station in the content delivery network to the target source station based on the access performance information of the each node in the content delivery network comprises: executing following path searching with the edge node as a starting point of a determined path segment, and the edge node as a starting current node: selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node, connecting the next node of the current node to the determined path segment, determining whether the next node of the current node is the preset node corresponding to the requested target source station, switching, in (See [0070]-[0073], [0075], Fig. 2, Teaches that in response to an access request by the user U, node A may first detect link delays RTTB1, RTTC1, and RTTD1 that reach nodes B, C, and D, respectively, and may determine whether B, C, and D are available egress network acceleration nodes based on the obtained delay, packet loss rate, load, and bandwidth utilization rate of the link that reach nodes B, C, and D, as well as the corresponding pre-determined thresholds. Node A may calculate the sum of RTTC1 and RTTC2, and the sum of RTTD1 and RTTD2, respectively, and may finally select a route AC corresponding to the sum of RTTC1 and RTTC2 showing a smaller value as the result of the route detection. That is, the route of the ingress network acceleration node A—the egress network acceleration node C—the source site X may be selected as the desired route for the user U to access the source site X. Node A is the receiving node. Node C is the preset node). 

As to claim 15, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the non-transitory computer readable medium according to claim 11 above. Chen et al. further teaches wherein the access performance information comprises: at least one item of delay information, availability information, or node load information, (See ¶ [0085], Teaches that the route selection method according to the present disclosure further takes into consideration the comprehensive factors such as delay, packet loss rate, load, and bandwidth utilization rate of the link in the route selection process, which not only ensures the quality of the transmission route, but also improves the load balancing at each network acceleration node). 

Claims 3-4, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190182351 A1) and Shattil (US 20180316746 A1) and Hotchkies et al. (US 10225365 B1) and further in view of Li (US 20160261493 A1).

As to claim 3, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the method according to claim 2 above. However, it does not expressly teach wherein the path searching further comprises: combining an identifier of the current node into the user request.
Li, from analogous art, teaches wherein the path searching further comprises: combining an identifier of the current node into the user request (See ¶ [0040], Teaches that the detection request generation module 422 generates a route detection request, e.g., each time a data packet is to be routed outside the first autonomous system. Based on the information contained in the database 421 and the applicable policy constraints stored in the policy bank 424, the route selection module 423 applies the set of policy constraints on the detected performance data according to a route optimization process to make a routing decision. For example, the route selection module 423 can compare the evaluation results that are provided from the candidate edge nodes to make the selection. The decision identifies a selected egress edge node and the selected link directing to the destination node in another autonomous system. The decision may also identify a link within the first autonomous system between an ingress node and the select egress edge node. Accordingly, the flow table generation module 425 generates a flow table and sends it to the local controller associated with the selected egress edge node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combination of Chen et al. and Shattil and Hotchkies et al. to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network.
One of ordinary skill in the art would have been motivated because it allows one to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network (See Li ¶ [0007]).

As to claim 4, the combination of Chen et al. and Shattil and Hotchkies et al. and Li teaches the method according to claim 3 above. However, it does not expressly teach wherein the selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node comprises: determining a node on the determined path segment based on a node identifier 
Li, from analogous art, teaches wherein the selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node comprises: determining a node on the determined path segment based on a node identifier contained in the user request received by the current node, and selecting a node not being on the determined path segment from the nodes connected to the current node and with the access performance information meeting the preset performance condition for use as the next node of the current node (See ¶¶ [0025], [0027], Teaches that at 202, a route detection request is broadcast to a plurality of edge nodes that are eligible as egress points for the first autonomous system. At 203, each of the plurality of edge nodes collects the performance data with respect to the candidate links between the edge node and the destination node. At 204, each edge node processes and evaluates the collected performance data according to the evaluation criteria. An evaluation result and optionally the detected performance data are submitted to a central controller of the first autonomous system. At 205, the central controller applies policy or other constraints to the submitted evaluation results and thereby selects an edge node and the associated link directing to the destination. Upon the egress point is selected, a path between the ingress edge node and the selected egress point can be further determined, e.g., in according to a routing optimization process. At 207, data traffic is transmitted between the source node and the destination node by way of the selected egress edge node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combination of Chen et al. and Shattil and Hotchkies et al. and Li to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network.
One of ordinary skill in the art would have been motivated because it allows one to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network (See Li ¶ [0007]).

As to claim 8, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the apparatus according to claim 7 above. However, it does not expressly teach wherein the path searching further comprises combining an identifier of the current node into the user request.
Li, from analogous art, teaches wherein the path searching further comprises combining an identifier of the current node into the user request (See ¶ [0040], Teaches that the detection request generation module 422 generates a route detection request, e.g., each time a data packet is to be routed outside the first autonomous system. Based on the information contained in the database 421 and the applicable policy constraints stored in the policy bank 424, the route selection module 423 applies the set of policy constraints on the detected performance data according to a route optimization process to make a routing decision. For example, the route selection module 423 can compare the evaluation results that are provided from the candidate edge nodes to make the selection. The decision identifies a selected egress edge node and the selected link directing to the destination node in another autonomous system. The decision may also identify a link within the first autonomous system between an ingress node and the select egress edge node. Accordingly, the flow table generation module 425 generates a flow table and sends it to the local controller associated with the selected egress edge node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combination of Chen et al. and Shattil and Hotchkies et al. to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network.
One of ordinary skill in the art would have been motivated because it allows one to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network (See Li ¶ [0007]).

As to claim 9, the combination of Chen et al. and Shattil and Hotchkies et al. and Li teaches the apparatus according to claim 8 above. However, it does not expressly teach wherein the selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node 
Li, from analogous art, teaches wherein the selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node comprises: determining a node on the determined path segment based on a node identifier contained in the user request received by the current node, and selecting a node not being on the determined path segment from the nodes connected to the current node and with the access performance information meeting the preset performance condition for use as the next node of the current node (See ¶¶ [0025], [0027], Teaches that at 202, a route detection request is broadcast to a plurality of edge nodes that are eligible as egress points for the first autonomous system. At 203, each of the plurality of edge nodes collects the performance data with respect to the candidate links between the edge node and the destination node. At 204, each edge node processes and evaluates the collected performance data according to the evaluation criteria. An evaluation result and optionally the detected performance data are submitted to a central controller of the first autonomous system. At 205, the central controller applies policy or other constraints to the submitted evaluation results and thereby selects an edge node and the associated link directing to the destination. Upon the egress point is selected, a path between the ingress edge node and the selected egress point can be further determined, e.g., in according to a routing optimization process. At 207, data traffic is transmitted between the source node and the destination node by way of the selected egress edge node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combination of Chen et al. and Shattil and Hotchkies et al. and Li to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network.
One of ordinary skill in the art would have been motivated because it allows one to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network (See Li ¶ [0007]).

As to claim 13, the combination of Chen et al. and Shattil and Hotchkies et al. teaches the non-transitory computer readable medium according to claim 12 above. However, it does not expressly teach wherein the path searching further comprises combining an identifier of the current node into the user request.
Li, from analogous art, teaches wherein the path searching further comprises combining an identifier of the current node into the user request (See ¶ [0040], Teaches that the detection request generation module 422 generates a route detection request, e.g., each time a data packet is to be routed outside the first autonomous system. Based on the information contained in the database 421 and the applicable policy constraints stored in the policy bank 424, the route selection module 423 applies the set of policy constraints on the detected performance data according to a route optimization process to make a routing decision. For example, the route selection module 423 can compare the evaluation results that are provided from the candidate edge nodes to make the selection. The decision identifies a selected egress edge node and the selected link directing to the destination node in another autonomous system. The decision may also identify a link within the first autonomous system between an ingress node and the select egress edge node. Accordingly, the flow table generation module 425 generates a flow table and sends it to the local controller associated with the selected egress edge node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combination of Chen et al. and Shattil and Hotchkies et al. to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network.
One of ordinary skill in the art would have been motivated because it allows one to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network (See Li ¶ [0007]).

As to claim 14, the combination of Chen et al. and Shattil and Hotchkies et al. and Li teaches the non-transitory computer readable medium according to claim 13 above. However, it does not expressly teach wherein the selecting a node with access performance information meeting a preset performance condition and not being on the 
Li, from analogous art, teaches wherein the selecting a node with access performance information meeting a preset performance condition and not being on the determined path segment from nodes connected to the current node for use as a next node of the current node comprises: determining a node on the determined path segment based on a node identifier contained in the user request received by the current node, and selecting a node not being on the determined path segment from the nodes connected to the current node and with the access performance information meeting the preset performance condition for use as the next node of the current node (See ¶¶ [0025], [0027], Teaches that at 202, a route detection request is broadcast to a plurality of edge nodes that are eligible as egress points for the first autonomous system. At 203, each of the plurality of edge nodes collects the performance data with respect to the candidate links between the edge node and the destination node. At 204, each edge node processes and evaluates the collected performance data according to the evaluation criteria. An evaluation result and optionally the detected performance data are submitted to a central controller of the first autonomous system. At 205, the central controller applies policy or other constraints to the submitted evaluation results and thereby selects an edge node and the associated link directing to the destination. Upon the egress point is selected, a path between the ingress edge node and the selected egress point can be further determined, e.g., in according to a routing optimization process. At 207, data traffic is transmitted between the source node and the destination node by way of the selected egress edge node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li into the combination of Chen et al. and Shattil and Hotchkies et al. and Li to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network.
One of ordinary skill in the art would have been motivated because it allows one to provide a routing optimization mechanism for transporting data across different autonomous systems involving an software-defined network (See Li ¶ [0007]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190182351 A1) and Shattil (US 20180316746 A1) and Hotchkies et al. (US 10225365 B1) and Li (US 20160261493 A1) and further in view of AWANO (US 20110261722 A1).

As to claim 16, the combination of Chen et al. and Shattil and Hotchkies et al. and Li teaches the method according to claim 3 above. However, it does not expressly teach wherein the identifier is an Internet Protocol (IP) address and the user request is a Hyper Text Transfer Protocol (http) request, the combining an identifier of the current 
Hotchkies et al., from analogous art, teaches the user request is a Hyper Text Transfer Protocol (http) request (See Col. 1 Ln. 10, Teaches that a user at a personal computing device can utilize a software browser application to request a Web page from a server device via the Internet).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hotchkies et al. into the combination of Chen et al. and Shattil and Hotchkies et al. and Li to manage content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention.
One of ordinary skill in the art would have been motivated because it allows one to manage content requests and delivery based on machine learning techniques in order to serve various or a combination of needs of a content provider, such as enhancement in user experience, business development and/or customer retention (See Hotchkies et al. Col. 2 Ln. 57).
However, it does not expressly teach wherein the identifier is an Internet Protocol (IP) address; the combining an identifier of the current node into the user request comprises: adding the IP address of the current node to the header of http request
AWANO, from analogous art, teaches wherein the identifier is an Internet Protocol (IP) address (See ¶ [0104], Teaches that an IP address is used as an identifier of a communication node);
(See ¶¶ [0180]-[0181], [0075], Teaches that the header operation unit 330 forms the path information header, in accordance with the order of the forwarding path of the acquired forwarding path information or the path information cache, to be added to the head of the received packet (step S808). Values set in respective fields of the path information header are as follows. In a case where the forwarding path information is acquired from the path management server 500, the path information is set in accordance with the forwarding order, to a local ID field (‘Local ID #n’) of the path information header shown in FIG. 4. It is possible to use information identifying the communication interface 310 as the local ID. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the IP address as the local ID).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of AWANO into the combination of Chen et al. and Shattil and Hotchkies et al. and Li to configure forwarding path information by arranging identifiers for identifying communication interfaces provided in respective forwarding nodes in a forwarding path of a data transfer network or links extending between the respective forwarding nodes and neighboring nodes.
One of ordinary skill in the art would have been motivated because it allows one to configure forwarding path information by arranging identifiers for identifying communication interfaces provided in respective forwarding nodes in a forwarding path  (See AWANO ¶ [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meredith et al. (US 20200120012 A1) teaches aspects of the subject disclosure may include, for example, embodiments and a method. The method includes iteratively providing messages to each Node Processor. Each Node Processor represents a node of a group of nodes. The iteratively providing of the messages comprises providing first messages. Each first message includes a cost associated with a path of nodes visited by each first message. In addition, the method includes determining paths having common endpoints among a portion of the first messages, identifying a cost for each of the paths having common endpoints, identifying a lowest cost from among the group of common endpoint costs, identifying a selected path associated with the lowest cost. A next group of messages includes the selected path. The iteratively providing of the messages results in selected paths. Also, the method include determining a target path from a remaining path. Other embodiments are disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        11/2/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454